Exhibit 10.29

CERTIFICATE OF AMENDMENT

TO THE

ENCANA CORPORATION CANADIAN PENSION PLAN

AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2011

WHEREAS Encana Corporation (the “Company”) sponsors the Encana Corporation
Canadian Pension Plan (the “Plan”);

AND WHEREAS pursuant to Section 1.5.4 of the Plan, the Company reserves the
right to amend the Plan;

AND WHEREAS the Company wishes to amend the Plan to comply with changes to
applicable provincial pension legislation;

NOW THEREFORE WE CERTIFY that the Plan is hereby amended as described in the
attached Amendment Number 3.

CERTIFIED to be an approved amendment of the Plan on this 30 day of November,
2015

 

/s/ Mike Williams

     

/s/ Rachel Moore

Signature       Signature

Mike Williams

Executive Vice-President, Corporate Services

ENCANA CORPORATION

Acting by and through its authorized agent

ENCANA SERVICES COMPANY LTD.

     

Rachel Moore

Vice-President, Human Resources

ENCANA CORPORATION

Acting by and through its authorized agent

ENCANA SERVICES COMPANY LTD.



--------------------------------------------------------------------------------

AMENDMENT NUMBER 3

ENCANA COPORATION CANADIAN PENSION PLAN

The Encana Corporation Canadian Pension Plan (the “Plan”) is hereby amended as
follows:

Effective June 1, 2015:

 

1. Section 1.1.50(c) is deleted in its entirety and replaced with the following:

 

  “(c) in relation to a Participant last employed by the Company in Nova Scotia,
the person who, at the earlier of the commencement of the Participant’s pension
and the date of the Participant’s death, meets one of the following eligibility
requirements:

 

  (i) the person who is married to the Participant; or

 

  (ii) the person who is married to the Participant by a marriage that is
voidable and has not been annulled by a declaration of nullity; or

 

  (iii) the person who has gone through a form of marriage with the Participant,
in good faith, that is void and who is cohabiting with the Participant or, where
they have ceased to cohabit, has cohabited with the Participant within the
12-month period immediately preceding the relevant time; or

 

  (iv) the person who is the Participant’s domestic partner within the meaning
of Section 52 of the Nova Scotia Vital Statistics Act, or

 

  (v) the person who is not married to the Participant, but who has cohabited in
a conjugal relationship with the Participant:

 

  (A) for a period of at least three years, if either of them is married, or

 

  (B) for a period of at least one year, if neither of them is married.”

 

2. Paragraph 1.4.1(c) “Alberta, British Columbia, Saskatchewan or Ontario” is
replaced by “Alberta, British Columbia, Nova Scotia, Saskatchewan or Ontario”.

 

3. In Section 1.8.21 “Alberta” is replaced by “Alberta or Nova Scotia” and the
following is added immediately after “likely to shorten his life expectancy
considerably”:

“(or in the case of a Participant last employed in Nova Scotia, likely to
shorten his life expectancy to less than two years)”.

 

4. In Paragraph 2.1.3(a) “Alberta” is replaced, wherever that word occurs, by
“Alberta or Nova Scotia” and the date “January 1, 1987” is replaced by the words
“the date required by the Applicable Pension Law”.



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amendment No. 3

 

 

5. In Paragraph 2.7.1(b) “Saskatchewan” is replaced by “Nova Scotia and
Saskatchewan” and the following is added to the end of that paragraph:

“In relation to a DB Participant last employed by the Company in Nova Scotia,
the surviving Spouse may choose in lieu of a transfer to a Locked-In Retirement
Fund to receive an immediate or deferred pension, the Commuted Value of which is
equal to the 100% of the Commuted Value of the DB Pension Benefits accrued by
the DB Participant at his date of death. In the event the surviving Spouse of a
DB Participant last employed by the Company in Nova Scotia fails to make an
election within the time limit required by the Company or the Applicable Pension
Law, such surviving Spouse is deemed to have elected to receive an immediate
pension.”

Effective September 30, 2015:

 

6. In Paragraph 1.1.50(e)(i), “longer than the two-year period immediately
preceding the relevant time” is replaced with “a continuous period longer than
two years immediately preceding the relevant time”.

 

7. In Paragraph 1.1.50(e)(ii), “one-year” is replaced with “two-year”.

 

8. In Paragraph 1.4.2 (b) the following is added immediately after the words
“Designated Beneficiary”:

“unless such designation is irrevocable under the applicable legislation”.

 

9. Section 1.8.19 is deleted in its entirety and replaced with the following:

“1.8.19 INTENTIONALLY DELETED”

 

10. Section 1.8.20 is deleted in its entirety and replaced with the following:

“1.8.20 Commutation for Non Residents

A benefit, other than a monthly pension benefit, required to be paid under the
Plan to:

 

  (a) a Participant last employed in Alberta or British Columbia who has ceased
to accrue Continuous Service; or

 

  (b) the surviving Spouse or former Spouse of that Participant,

and who:

 

  (c) has provided to the Company written evidence that the Canada Revenue
Agency has confirmed the Participant’s status as a non-resident for the purposes
of the Income Tax Act (Canada); and

 

  (d)

if the Participant was last employed in British Columbia, has been absent from
Canada for two or more years,



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amendment No. 3

 

 

  may be commuted and paid in a lump sum at the discretion of the person
entitled to the benefit, provided that the appropriate forms are completed and
filed as may be required by Applicable Pension Laws.”

 

11. In Section 1.8.21 “Alberta or Nova Scotia” is replaced by “Alberta, British
Columbia or Nova Scotia”.

 

12. The following Sections 1.8.22, 1.8.23, and 1.8.24 are added immediately
following Section 1.8.21:

“1.8.22 Benefits Statement

 

  (a) Within the period prescribed by Applicable Pension Laws, the Company shall
provide:

 

  (i) to each Participant who is accruing Continuous Service, such information
as prescribed by Applicable Pension Laws; and

 

  (ii) to each other person as may be required by Applicable Pension Laws, a
written statement containing the information prescribed by Applicable Pension
Laws.

 

  (b) Upon termination of employment of a Participant or upon termination of the
Participant’s active membership in the Plan, the Company shall provide to the
Participant (or the person entitled to benefits in the event of the
Participant’s death) within the period prescribed by Applicable Pension Laws, a
written statement containing the information prescribed under Applicable Pension
Laws in respect of the benefits and options to which the Participant or other
person is entitled.

 

  1.8.23 Other Information

The Company shall provide such other information or written statements regarding
the Plan as is required under Applicable Pension Laws and Revenue Rules.

 

  1.8.24 Limitation

Such explanation, statement or right of disclosure of the Plan text and other
documents provided shall have no effect on the rights or obligations of any
person under the Plan, and shall not be referred to in interpreting or giving
effect to the provisions of the Plan. None of the Company, any employee, officer
or director of those entities who is involved in the administration of the Plan,
shall be liable for any loss or damage claimed by any person to have been caused
by any error or omission in such explanation, statement or other information.”

 

13. In Paragraph 2.1.3(a) “Alberta or Nova Scotia” is replaced, wherever that
phrase occurs, by “Alberta, British Columbia or Nova Scotia”.

 

14. In Section 3.4.4, the second sentence is deleted in its entirety and
replaced with the following:



--------------------------------------------------------------------------------

Encana Corporation Canadian Pension Plan

Amendment No. 3

 

“In the absence of such directions, his Accounts shall be invested in one or
more investment options to be selected by the Company, in accordance with the
Applicable Pension Laws, for purposes of such default.”